Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Safran on 8/25/2022.
The application has been amended as follows: 
The title is replaced with following title --Magnetic-Inductive flowmeter and a magnetic circuit having two feed-in regions per pole piece plate--.
The claims have been amended as follows: 
1. (Currently Amended) A magnetic-inductive flowmeter, comprising: 
a measuring tube for guiding an electrically conductive medium, 
a magnetic circuit device running outside the measuring tube for generating and guiding a magnetic field passing through the measuring tube at least partially perpendicular to the direction of flow of the medium, and 
two electrodes for tapping a measuring voltage induced in the medium, 
wherein the magnetic circuit device comprises at least a first coil for generating the magnetic field, a first pole piece plate and a second pole piece plate, the magnetic field being formed between the pole piece plates, 
wherein the measuring tube is arranged between the two pole piece plates, wherein the electrodes are arranged on opposite sides of the measuring tube and an imaginary connecting line between the two electrodes runs perpendicular to the direction of flow and perpendicular to the direction of the magnetic field, 
wherein each pole piece plate has a first side facing the first coil and a second side opposite the first side, and that, in order to feed the magnetic field into the pole piece plates, at least two feed-in regions per pole piece plate are each formed on the first sides of the pole piece plates
wherein the coil is a long coil, having a length (1) at least ten times a diameter of the coil (d).
7. (Canceled)
13. (Currently Amended) A magnetic circuit device for generating and guiding a magnetic field in a magnetic-inductive flowmeter, comprising: 
at least one first coil for generating the magnetic field and 
a first pole piece plate and a second pole piece plate, the magnetic field being formed between the pole piece plates, space being provided between the pole piece plates for receiving a measuring tube, 
wherein each pole piece plate has a first side facing the first coil and a second side opposite the first side, and 
wherein at least two feed-in regions per pole piece plate are formed on the first side of each of the pole piece plates in order to feed the magnetic field into the pole piece plates
wherein the coil is a long coil, having a length (1) at least ten times a diameter of the coil (d).
15. (Currently Amended) The magnetic circuit device according to claim 13, wherein the at least one first coil is arranged on a side of an electrode and is connected to the pole piece plates via Y-shaped yoke elements on each of the feed-in regions.
16. (Currently Amended) The magnetic circuit device according to claim 13, wherein the magnetic circuit device has a second coil so that the magnetic field passing through the measuring tube is generated by two coils, wherein the second coil is arranged on the second side of the pole piece plates opposite the first coil, so that the second sides of the pole piece plates face the second coil, and wherein, for feeding the magnetic field into the pole piece plates, at least two additional feed-in regions per pole piece plate are formed on the second sides of the pole piece plates.
17. (Currently Amended) The magnetic circuit device according to claim 13, wherein the magnetic circuit device has a second coil, so that the magnetic field passing through the measuring tube is generated by two coils and wherein the second coil is arranged on the same side of the pole piece plates as the at least one first coil.
18. (Currently Amended) The magnetic circuit device according to claim 13, wherein the magnetic circuit device has four coils, so that the magnetic field passing through the measuring tube is generated by four coils, and two electrodes for tapping a measuring voltage induced in a medium flowing in the measuring tube, wherein two coils are arranged one behind the other on a side of each electrode, viewed in the direction of flow, and wherein each coil is connected at least indirectly via a feed-in region to the first pole piece plate and to the second pole piece plate, the two coils of each side being arranged parallel to one another, so that, viewed in the direction of flow, each electrode is arranged, in each case, between the coils of one side.
19. (Canceled).
Reasons for Allowance
Prior arts made available including Neven et al. (2021/0372835) and Perfetti et al. (9,766,104) teach a magnetic circuit device for an electrically conductive medium having two pole plates that exhibit the greatest possible homogeneity and desired magnetic field strength by a single feed-in terminal at one end of the pole plate. The cited references fail to teach or fairly suggest at least two feed-in regions per pole piece and each coil being a long coil having a length that is at least 10 time the diameter of the coil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        8/25/2022